DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Caridi (56,171) on December 16, 2021.
The application has been amended as follows: 
Amend Claim 1 as recited below and cancel Claims 2-3.
Claim 1. An alkaline dry battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and an alkaline electrolytic solution contained in the positive electrode, the negative electrode and the separator, wherein 
the negative electrode comprises a negative electrode active material comprising zinc, and an additive, 
the additive comprises , and
wherein the amount of the additive contained in the negative electrode is not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution contained in the negative electrode.
Election/Restrictions
Applicant’s election without traverse of maleic anhydride for Species A in the reply filed on December 13, 2021 is acknowledged. Because no statement indicating whether the election was made with or without traverse, the election has been treated as an election without traverse, see MPEP 818.01.
This application is in condition for allowance except for the presence of maleic acid and maleate salts directed to Species A non-elected without traverse. Accordingly, these species have been cancelled from Claim 1 as set forth in the Examiner’s Amendment above.
Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to an alkaline dry battery comprising a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and an alkaline electrolytic solution contained in the positive electrode, the negative electrode and the separator, wherein
the negative electrode comprises a negative electrode active material comprising zinc, and an additive, and
the additive comprises maleic anhydride, and

The closest prior art is considered to be Ishii et al. (US PGPub 2002/0068222, cited on the IDS dated October 9, 2020).
Regarding Claim 1, Ishii discloses in Fig. 2 a battery comprising a positive electrode (12, 13), a negative electrode (11, 28), a separator (10) disposed between the positive electrode (12, 13) and the negative electrode (11, 28), and an electrolytic solution contained in the positive electrode (12, 13), the negative electrode (11, 28) and the separator (10) ([0031]-[0033]).
Ishii further discloses wherein negative electrode (11, 28) comprises a negative electrode active material (11), wherein the negative electrode active material may comprise zinc ([0031], [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art to utilize zinc in the negative active material, as disclosed by Ishii, wherein the skilled artisan would have reasonable expectation that such would successfully function as the negative active material desired by Ishii.
Modified Ishii further discloses wherein the negative electrode comprises an additive, wherein the additive may be maleic anhydride, in order to prevent corrosion of the negative electrode ([0075]-[0080]). 
Specifically, modified Ishii discloses wherein the amount of the additive contained in the electrode is in the range of 0.0001 to 40 parts by weight per 100 parts by weight of the electrolytic solution contained in the negative electrode in order to successfully inhibit the 
The Examiner notes that the instant specification discloses that when the additive is maleic anhydride contained in an amount of not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution contained in the negative electrode, the additive offers sufficient effects in suppressing hydrogen generation while ensuring a sufficient packing density of the negative electrode active material ([0018]), thereby achieving a leak occurrence rate of 5% or less ([0071]-[0072], see Examples 1 and 4-6 in comparison to Example 3 in Table 2).
Thus, the Examiner notes that while modified Ishii discloses wherein the additive may be maleic anhydride in an amount of 0.0001 to 40 parts by weight per 100 parts by weight of the electrolytic solution contained in the negative electrode, only a portion of the range disclosed by modified Ishii achieves sufficient effects in suppressing hydrogen generation while ensuring a sufficient packing density of the negative electrode active material and consequently a leak occurrence rate of 5% or less ([0018], [0071]-[0072] and Table 2 of the instant specification.
Consequently, it would not have been obvious to one of ordinary skill in the art to specifically utilize maleic anhydride as the additive of modified Ishii in the encompassing portion of the range disclosed by modified Ishii, as the skilled artisan would not have had reasonable expectation that such would successfully achieve the sufficient effects in 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein the amount of the additive contained in the electrode is not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution contained in the negative electrode” in combination with all of the other claim limitations taken as a whole.
Claim 4 is dependent on Claim 1 and therefore is allowable for the reasons set forth above.
Additional art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Burkhardt et al. (US PGPub 2014/0302401) teaches a battery comprising an electrolytic solution comprising an additive, wherein the additive is maleic anhydride, wherein the amount of the additive is in the range of 0.25 to 3 parts by weight per 100 parts by weight of the electrolytic solution ([0060]), which falls within and therefore reads on the instantly claimed range of not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution.
However, the electrolytic solution taught by Burkhardt is directed for use in a lithium ion battery ([0070]) in contrast to an alkaline dry battery, as called for in the claimed invention.
Consequently, one of ordinary skill in the art would not have found it obvious to utilize the electrolytic solution comprising an additive, wherein the additive is maleic anhydride, 
Sakakibara et al. (JPH 02195652, see also WIPO machine generated English translation provided with this Office Action) teaches an alkaline dry battery (P1, para 1) comprising an electrolytic solution having high liquid absorption and gelling ability and consequently having excellent liquid leakage resistance performance of the battery (P1, para 10).
Specifically, Sakakibara teaches wherein the electrolytic solution comprises an additive, wherein the additive may be maleic anhydride preferably in the amount of 20 parts per weight or less of a gelling agent in the electrolytic solution (P2, para 8-12) and further wherein the gelling agent is utilized in the electrolytic solution in an amount of 5 g/m2 to 80 g/m2 (P3, para 10).
However, Sakakibara does not teach wherein the amount of the maleic anhydride is specifically not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution.
Consequently, it would not have been obvious to one of ordinary skill in the art to utilize maleic anhydride specifically in the range of not less than 0.2 parts by mass and not more than 4 parts by mass per 100 parts by mass of the electrolytic solution, as called for in the claimed invention, as such a range was not recognized as being critical in successfully achieving sufficient effects in suppressing hydrogen generation, sufficient packing density of the negative .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        December 16, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 22, 2021